Citation Nr: 0203260	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  00-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher evaluation than 10 percent for lumbar 
spine spondylosis associated with disc space narrowing at L5-
S1, on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to March 
1982.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO) in which service connection was granted for lumbar spine 
spondylosis associated with disc space narrowing at L5-S1, 
evaluated as 10 percent disabling from November 9, 1998.

In the March 2000 notice of disagreement, the veteran 
disagreed with the initial 10 percent rating assigned for the 
service-connected lumbar spine disability.  The veteran also 
disagreed with the effective date of the grant of service 
connection for the lumbar spine disability.  A statement of 
the case (SOC) was issued in April 2000 as to the initial 10 
percent rating.  A SOC was issued in August 2000 as to the 
issue of an earlier effective date for the grant of service 
connection for the lumbar spine disability.  A hand-written 
note on the transmittal letter indicates that the SOC was 
remailed on January 30, 2001 to the veteran's current 
address.  A substantive appeal as to the issue of entitlement 
to an earlier effective date for the grant of service 
connection for the lumbar spine disability has not been 
submitted by the veteran and that issue is not in appellate 
status.

The February 2002 Written Brief Presentation submitted by the 
veteran's representative raised the issues of whether there 
was clear and unmistakable error in the March 16, 1983 rating 
decision which denied service connection for degenerative 
joint disease and entitlement to an earlier effective date 
for the grant of service connection for a lumbar spine 
condition.  As those issues are not in appellate status, they 
are referred to the RO for the appropriate action.

The veteran failed to appear for a hearing before a member of 
the Board in Washington, D.C. scheduled on May 15, 2001, at 
her request.


FINDING OF FACT

The service-connected lumbar spine disability is manifested 
by complaints of low back pain and slight limitation of 
motion; moderate manifestations of intervertebral disc 
syndrome with recurring attacks or muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position are not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected lumbar spine disability are not met. 38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5293, 5292, 
5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for 
complaints, findings or diagnoses of a lumbar spine 
disability during service.  The clinical evaluation of the 
spine on separation examination in December 1981 was normal.

VA outpatient records dated in May 1982 show that the veteran 
reported left upper  quadrant pain, radiating to the low 
back.  A history of trauma to the left chest was noted.  A 
May 1982 x-ray of the lumbar spine showed spondylosis and 
narrowing of the L5-S1 disc space.  The diagnoses included 
chronic sacrolumbar myositis.

Private outpatient treatment records of V. Rodriguez Marrero, 
M.D., dated from December 1978 to February 1985, show that 
the veteran was seen in December 1978 with complaints of low 
back pain and muscle spasm.

An April 1998 statement of V. Rodriguez Marrero, M.D., 
indicated that the veteran was "seen last December 24, 1978 
because of back pain - myositis bil  Muscles [sic] relaxants 
and Ansaids [sic] Rx."

An undated statement of Jose Raul Rodriguez Santiago, M.D., 
indicated that the veteran had been under his care since 
November 6, 1998, and that the diagnoses were cervical 
myalgias, sacrolumbar myositis, inter-costal myositis, and 
right hip bursitis.

VA outpatient records dated in February and April 1999 show 
that in April 1999 the veteran reported back aches due to 
cervical and sacrolumbar myositis.  She requested treatment 
for that condition.  She complained of general weakness, 
muscle tenderness and headaches for the previous one year 
that had worsened in the previous two months.  She indicated 
that the symptoms worsened during the morning and improved 
during the day.  She also reported weight loss and symptoms 
of pre-menopause.  Examination of the extremities showed no 
edema or cyanosis, no rashes and diffuse muscle tenderness.  
The diagnostic impression included chronic myositis by 
history, rule out fibromyalgia.  

A September 1999 statement from Jose Raul Rodriguez Santiago, 
M.D., indicated that there was evidence of chronic back pain 
and muscle spasm ever since 1978 in medical data available 
from previous physician visits.

On VA examination in September 1999, the veteran reported 
moderate localized low back pain and a tired sensation on the 
legs.  She reported that moving her ankle resulted in noise 
sounds.  She reported constipation and denied incontinence.  
She indicated that she was taking Anaprox with good pain 
control while on the medication.  The examiner indicated 
that, with regard to the severity, frequency and duration of 
periods of flare-up, the veteran reported that during the 
previous year, she went on one occasion to her private 
rheumatologist, Dr. Jose Rodriguez, and was treated with 
painkillers.  She also indicated that she had no visits to 
the ER or hospitalizations due to severe low back pain.  She 
reported that precipitating factors included doing household 
activities such as cleaning the house, washing the car or 
walking a lot.  She indicated that medication alleviated the 
pain.  The examiner did not provide an estimate as to what 
extent, if any, a period of flare-up results in additional 
limitation of motion or functional impairment, indicating 
that such a response was not applicable.  It was noted that 
no crutches, brace, cane, etc. was needed.  There was no 
history of back surgery.  The examiner indicated that the 
veteran worked as a clerk at a bank since 1984 and worked in 
the United States for 1 1/2 years.  She indicated that she had 
not sought Workers Compensation or disability for a low back 
condition.  She reported difficulty doing household 
activities, lifting heavy objects, or sitting for a long 
period of time.

On physical examination, there was forward flexion to 80 
degrees, backward extension to 35 degrees, lateral flexion to 
40 degrees and rotations to 35 degrees.  The examiner 
indicated that there was no painful motion on the range of 
motion measured on examination.  The examiner indicated that 
there was no additional loss of range of motion or spinal 
function due to pain.  There was no objective evidence of 
painful motion on all movements of the lumbar spine, 
paravertebral muscle spasms or weakness of leg.  Muscle 
strength of the legs was noted to be normal, graded 5/5.  
There was no tenderness to palpation on lumbar paravertebral 
muscles or sciatic notch.  There were no postural 
abnormalities or fixed deformity.  The examiner noted that 
the musculature of the back revealed no evidence of muscle 
spasms.  There was no muscle atrophy of the lower 
extremities.  The veteran had normal gait cycle.  Knee jerks 
and ankle jerks were +3 bilateral and symmetric.  There were 
no pathological reflexes and no Hoffman or Babinski signs.  
Straight leg raising was negative, bilaterally.  X-ray 
studies of the lumbosacral spine showed that the vertebral 
body heights were normal and pedicles were symmetrical.  The 
spaces were noted to be well preserved.  The paravertebral 
soft tissues and articular structures were normal.  There was 
no evidence of spondylolysis or spondylolisthesis.  The 
impression was normal lumbosacral spine.  The final diagnosis 
was lumbar spine spondylosis associated with disc space 
narrowing at L5-S1 by x-rays 5/06/82 VAMC as seen on the CF 
(claims file).

The RO, in March 2000, granted service connection for lumbar 
spine spondylosis associated with disc space narrowing at L5-
S1 by x-rays 5/6/82 (claimed as back condition), on the basis 
of the findings shown of the May 1982 x-rays, the findings 
and medical opinion contained in the September 1999 VA 
examination report, and the testimony of the veteran in July 
1999 that she developed chronic back pain in December 1978 
while in basic training and that she was seen on sick call 
and told to take a hot shower.  The veteran was awarded a 10 
percent disability rating pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 5003 and 5293.  The veteran disagreed with 
the initial 10 percent rating assigned.


II.  Legal Analysis

During the pendency of the claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

VA has a duty to notify the veteran and her representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

The veteran has been notified that evidence showing that her 
service-connected lumbar spine disability is more severe than 
reflected by the initial 10 percent rating is necessary to 
substantiate her claim.  That is the key issue in this case, 
and the rating decision, and the statement of the case (SOC) 
adequately informed the veteran of the criteria required for 
the assignment of rating in excess of 10 percent.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision and the SOC sent to the 
veteran informed her of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

The veteran has not referenced any unobtained evidence that 
might aid her claim for a higher rating for the service-
connected lumbar spine disability or that might be pertinent 
to the bases of the denial of this claim.  The RO requested 
all relevant VA treatment records identified by the veteran.  
In this case, the RO provided the veteran a VA examination.  

The Board notes that the September 1999 medical statement of 
Dr. Rodriguez Santiago indicated that there was evidence of 
chronic back pain and muscle spasm ever since 1978 in medical 
data available from previous physicians visits.  In the prior 
statement, he indicated that veteran had been under his care 
since November 1998.  While Dr. Rodriguez Santiago indicated 
a history of muscle spasm, he did not submit any treatment 
records in support of that finding.  Additionally, the 
veteran has not submitted any additional records evidencing 
treatment by Dr. Rodriguez Santiago.  During a July 1999 
hearing at the RO with regard to the claim to reopen the 
previously denied claim for entitlement to service 
connection, the veteran indicated that she was being treated 
by Dr. Rodriguez Santiago and requested an additional 60 days 
in which to submit treatment records.  The September 1999 
statement of Dr. Rodriguez Santiago was submitted in March 
2000.  The veteran did not submit any additional treatment 
records.

While medical evidence of muscle spasm during period of the 
appeal following the initial grant of service connection 
would be pertinent to the veteran's claim, no such medical 
evidence has been submitted by the veteran.  While Dr. 
Rodriguez Santiago noted a history of muscle spasm, he did 
not identify a specific pertinent treatment record in support 
of that finding.  The most recent VA examination was 
conducted in September 1999, shortly before the private 
statement was written, and it was indicated that no muscle 
spasm was found on examination.  As no additional pertinent 
medical records have been identified, the Board finds that no 
additional development of the private medical evidence is 
necessary.

There is more than sufficient evidence of record to decide 
the veteran's claim properly.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155.

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his/her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. § 
4.10, 4.40, 4.45 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like. 38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations. 38 C.F.R. § 4.45 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating. It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's lumbar spine disability has been evaluated as 
10 percent disabling from November 11, 1998, under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5293.  This hyphenated 
diagnostic code indicates that the veteran's spondylosis 
(i.e., degenerative changes associated with osteoarthritis, 
Dorland's Illustrated Medical Dictionary 1567 (27th ed. 
1988)) (Diagnostic Code 5003) associated with disc space 
narrowing of the lumbar spine is evaluated according to the 
criteria for intervertebral disc syndrome (Diagnostic Code 
5293).  See 38 C.F.R. § 4.27 (2001).

Accordingly, the criteria for evaluating intervertebral disc 
syndrome under Diagnostic Code 5293 must be considered in 
evaluating the veteran's lumbar spine disorder.  That code 
provides for a 10 percent evaluation for mild manifestations 
of disability.  A 20 percent evaluation is appropriate for 
moderate manifestations with recurring attacks.  A 40 percent 
evaluation is applicable for severe manifestations with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation is the highest evaluation provided under that 
diagnostic code, and it requires pronounced manifestations, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.

Disability ratings under Diagnostic Code 5293 must consider 
painful motion and related factors articulated in sections 
4.40, 4.45, and 4.59, because limitation of motion is an 
element of degenerative disc disease.  VAOPGCPREC 36-97.

After a full review of the record, the Board concludes that a 
rating in excess of 10 percent for the veteran's lumbar spine 
disability under Diagnostic Code 5293 is not warranted.  The 
medical evidence during the period from the November 9, 1998 
assignment of a 10 percent rating shows that the veteran has 
complaints of low back pain and has been treated with pain 
medication.  The VA examination conducted in September 1999 
shows complaints of low back pain on doing household 
activities, washing the car, or walking.  There was no 
evidence of lumbar paravertebral muscle spasms, no objective 
evidence of weakness of the legs or muscle tenderness.  No 
neurological abnormalities were shown on examination.  The 
pertinent private treatment records do not show objective 
findings of neurologic involvement of the lumbar spine.  The 
Board finds that there is no basis to award a higher rating 
under  Diagnostic Code 5293 as there is no evidence 
intervertebral disc syndrome manifested by moderate 
manifestations with recurring attacks which would warrant an 
initial 20 percent rating.

Under Diagnostic Code 5003, degenerative arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  The veteran's 
lumbar spine disability may also be evaluated on the basis of 
limitation of motion under Diagnostic Codes 5292 and 5295.

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation. Severe 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, including Diagnostic 
Code 5292 (2001).

Based on the evidence of record, the Board finds that the 
veteran's clinical picture referable to the service-connected 
low back disability does not reflect a level of impairment 
consistent with more than slight functional limitation and a 
rating in excess of 10 percent is not warranted.  The only 
findings regarding range of motion are shown of the September 
1999 VA examination.  On physical examination, there was 
forward flexion to 80 degrees, backward extension to 35 
degrees, lateral flexion to 40 degrees and rotations to 35 
degrees.  The examiner indicated that there was no painful 
motion on the range of motion measured on examination.  The 
examiner indicated that there was no addition loss of range 
of motion or spinal function due to pain.  There was no 
objective evidence of painful motion on all movements of the 
lumbar spine, paravertebral muscle spasms or weakness of leg.  
The clinical findings do not show moderate limitation of 
motion in the lumbar spine which would warrant a 20 percent 
evaluation under Diagnostic Code 5292.

Under 38 C.F.R. Part 4, Diagnostic Code 5295 (lumbosacral 
strain), a 10 percent evaluation will be assigned when there 
is characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

A 20 percent rating under Diagnostic Code 5295 is not 
warranted.  As discussed above, the private medical statement 
of Dr. Rodriguez Santiago indicated that there was a history 
of muscle spasm but no clinical evidence to support that 
finding was presented.  The September 1999 VA examination 
report indicated that there was were no postural 
abnormalities or fixed deformity.  The results of range of 
motion testing is noted above and there is no indication of 
unilateral loss of lateral spine motion.  The examiner noted 
that the musculature of the back revealed no evidence of 
muscle spasms.  Accordingly, there is no clinical evidence of 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position which would 
warrant a 20 percent rating under Diagnostic Code 5295.

The Board notes that because ankylosis of the lumbar segment 
of the spine has not been diagnosed, Diagnostic Code 5289 is 
not for application.  38 C.F.R. Part 4 (2001).  Moreover, 
since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine,  38 C.F.R. Part 4, Diagnostic 
Code 5285 is also not for application in this case.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

As to whether additional functional limitation is shown to 
result from pain on use or during flare-ups, the September 
1999 VA examination report indicated that there was no 
painful motion on the range of motion measured on 
examination.  The examiner concluded that there was no 
addition loss of range of motion or spinal function due to 
pain.  There was no objective evidence of painful motion on 
all movements of the lumbar spine, paravertebral muscle 
spasms or weakness of leg.  There is no evidence of 
additional functional loss during flare-ups.  Accordingly, 
there is no basis for the assignment of an initial rating in 
excess of 10 percent of the basis of additional function 
limitation due to pain on use or during flare-ups of the 
service-connected lumbar spine disability.

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as the 
Court noted in Fenderson v. West, 12 Vet. App. 119 (1999).  
At no time during the appeal period, however, has the veteran 
demonstrated a level of impairment consistent with an 
evaluation in excess of 10 percent for her service-connected 
lumbar spine disability.

Accordingly, for the reasons discussed above, the currently 
assigned 10 percent rating for the veteran's lumbar spine 
disability adequately reflects the level of impairment 
pursuant to the schedular criteria.  The preponderance of the 
evidence is against the claim for a higher rating for 
service-connected lumbar spine spondylosis associated with 
disc space narrowing at any time since the initial grant of 
service connection.


ORDER

Entitlement to disability rating in excess of 10 percent for 
service-connected lumbar spine spondylosis associated with 
disc space narrowing, on appeal from the initial grant of 
service connection, is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

